Motion Granted; Dismissed and Memorandum Opinion filed November 20, 2012.




                                        In The


                      Fourteenth Court of Appeals

                                NO. 14-12-00583-CV



            JACOB WHITE CONSTRUCTION COMPANY, Appellant
                                          V.
                   LANDRY'S DEVELOPMENT, INC., Appellee

                      On Appeal from the 334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-42220


                        MEMORANDUM OPINION
      This is an appeal from a final judgment signed May 2, 2012. On November 12,
2012, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.